Citation Nr: 1302703	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  10-10 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for residuals of a back injury with kyphoscoliosis.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active military duty from June 1968 to May 1969.

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied the request to reopen the claim for service connection for residuals of a back injury with kyphoscoliosis.

In August 2011, the Veteran testified during a Board hearing before a Veterans Law Judge at the RO; a transcript of that hearing is of record. 

In December 2011, the Board reopened and remanded the claim to the RO via the Appeals Management Center (AMC) in Washington, DC for further development.

In August 2012, the Board notified the Veteran that the VLJ who presided at his August 2011 Board hearing was no longer with the Board.  The Veteran was advised that he had the right to another hearing by another VLJ.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2012).  He replied in August 2012, but did not address whether he wanted another hearing.  An August 2012 report of contact reflects that the Board Hearing Team contacted the Veteran, and he indicated that he did not wish to appear for a new hearing.  


FINDINGS OF FACT

Residuals of a back injury with kyphoscoliosis clearly and unmistakably preexisted military service and clearly and unmistakably did not increase in severity beyond the natural progress of the disease during service.





CONCLUSION OF LAW

Residuals of a back injury with kyphoscoliosis were not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002 & Supp. 2012)); see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2012), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United States Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. 

A November 2009 pre-rating letter from the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim to reopen for service connection, including the reopening criteria and the criteria for establishing the underlying claim for service connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The letter notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support a disability rating and effective date. Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the December 2011 Board Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment records, a July 1969 VA examination report, post-service private treatment records, and lay statements of the Veteran.  There is no indication of relevant, outstanding records that would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  In March 2012, the Veteran was afforded a VA orthopedic examination, and an etiological opinion was proffered.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the back disability issue in appellate status.




Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Veterans are generally presumed to have entered service in sound condition as to their health.  See 38 U.S.C.A. § 1111; Bagby v. Derwinski, 1 Vet. App. 225, 227   (1991).  The presumption of sound condition provides:  "[E]very veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service."  38 U.S.C.A. § 1111; see also 38 C.F.R. § 3.304(b).  The claimant is not required to show that the disease or injury increased in severity during service before the VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003).

A preexisting injury or disease will be considered to have been aggravated by military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The presumption of aggravation is applicable only if the pre-service disability underwent an increase in severity during service.  Id. at 296; see also Beverly v. Brown, 9 Vet. App. 402, 405 (1996).

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  

In an April 1968 enlistment report of medical history, the Veteran indicated that he had worn a brace or back support in the past.  A physician's summary elaborated that the Veteran had worn a back brace 13 years earlier after a compression fracture of vertebrae, which had completely resolved.  On examination the same day, clinical evaluation of the spine was reported as within normal limits; however, the examiner noted that at age six years the Veteran had fractured his spine. 

A February 1969 chest x-ray study revealed a marked kyphosis deformity with several collapsed dorsal vertebrae and possible old kyphosis dorsalis juvenilis.  A February 1969 clinical record indicated that the Veteran was admitted to the NSA Hospital in DaNang, Vietnam due to cyanosis, marked kyphosis, and back pain.  He reported that at age six, he fell from a tree and fractured some thoracic vertebrae.  He described mid and upper back pain since arriving in Vietnam two months earlier and being treated in the field with Robaxin.  Physical examination revealed marked kyphosis.  The examiner reviewed the chest x-ray and noted marked kyphosis with old collapse of four thoracic vertebrae.  The diagnosis was marked kyphosis in unstable back.         

The Veteran was transferred to the US Naval Hospital in Yokosuka, Japan.  On admission in February 1969, he described mild backache on and off since he crushed two vertebrae at age six, but he began to have trouble when walking or doing physical exertion.  He stated that he experienced sharp pain in his back radiating down toward his left side earlier in the month while on patrol.  The diagnosis was scoliosis and kyphosis, etiology unknown.  During a visit with another clinician on the day of admission, the Veteran stated that he fell on a small rock and had a one-month history of pain.  He reported having cracked vertebrae as a child and having back trouble before service playing touch football.  Four days later, an x-ray of the thoracic and lumbar spine revealed the following: a moderately severe kyphoscoliosis of the mid-thoracic spine; all of the observed vertebral bodies were osteoporotic and osteomalacic; the thoracic vertebral bodies were partially collapsed with invagination of the end plates consistent with the decreased bone mineralization; a systemic disease was suspected and further evaluation to rule out such disease was recommended. 

The Veteran was subsequently transferred to the Naval Hospital in St. Albans, New York.  A March 1969 transfer summary detailed the Veteran's history of having fallen from a tree at age six with resultant collapse of several dorsal vertebral bodies and subsequent kyphosis of the spine.  He reported that he had been doing well until arriving in Vietnam and being forced to carry heavy packs on his back.  He stated that his back pain became severe and after three or four weeks he noticed that he tired more easily than others and was shorter of breath with increasing bluish hue to his lips, nail beds, and finally to the face.  He had spiked a fever in Japan and on arrival to St. Albans.  The diagnosis was malaria, falciparum probable and kyphoscoliosis.  A March 1969 progress note reflects the Veteran's report of a history of compression fractures of T7 and T9 at age six after falling from a tree with subsequent intermittent back pain, especially on lifting or doing heavy work.  He stated that his pain was aggravated in Vietnam by carrying heavy packs.  A March 1969 x-ray study revealed lumbar vertebral bodies demonstrating no osseous abnormalities with the intervertebral disc space well preserved.  The dorsal spine demonstrated decrease in the heights of the vertebral bodies of T6, 7, 8, and 9; there was a minimal right scoliosis with the convex of the scoliosis being to the right at the T5 through T9 vertebral body level.

A May 1969 report of a Medical Evaluation Board again described the history of the present illness, including the Veteran's fall from a tree in childhood with resultant kyphosis, subsequent intermittent back pain, and increased back pain while carrying heavy packs on his back in Vietnam.  The report outlined his subsequent evaluation and treatment for his back during service as well as treatment for malaria.  The Board of Orthopedics recommended that the Veteran be separated from service and concluded that the Veteran's kyphoscoliosis existed prior to enlistment and was not aggravated by service.  The final diagnosis was kyphoscoliosis and malaria.

The Veteran's original claim for service connection was received in June 1969.  He asserted that he fell down a hill while on patrol in Vietnam and injured his back.

On VA examination in July 1969, the Veteran described tumbling down a hill in February 1969 and injuring his back.  He reported a childhood injury involving the same region.  X-rays of the lumbar spine and sacrum revealed an accentuated lordotic curve, and there appeared to be a cleft in the mid-portion of the pars interarticularis without any appreciable spondylolisthesis.  X-rays of the thoracic spine revealed a sharp kyphosis and at the apex of the kyphosis there was associated anterior wedging of the middle three thoracic vertebrae; T6 showed appreciable loss in altitude; there was also rotary scoliosis of the column as well as kyphosis.  The radiologist commented that it was difficult to assess how much of the compression was due to a single episode of trauma and how much was due to incessant trauma from the kyphosis.  The VA examiner confirmed that the Veteran did have a dorsal kyphoscoliosis, but indicated that examination of the spine and remainder of the musculoskeletal system was otherwise normal.  Specifically, there was no loss in motion, no other deformity, no abnormal reflexes, no loss of sensation, no atrophy, no heat, no swelling, no redness, no tenderness, no crepitus, and no instability.  He was able to stand on toes and walk well and had no pain on straight leg raising.  The diagnoses included history of back injury and kyphoscoliosis of the spine.

His application to reopen the claim of service connection for two crushed vertebrae was received in October 2009.  He asserted that he fell a good distance down the side of a mountain while on patrol in February 1969, started having problems with his spine the next day, and clinical evaluation in DaNang revealed damage to his spine.

In his notice of disagreement received in January 2010, the Veteran stated that he crushed two vertebrae, [T]7 and [T]9 during the childhood accident and that he damaged two additional vertebrae during service.  He believed that the [February 1969] x-ray performed in DaNang revealed four crushed vertebrae in his spine. 

In August 2011, the Veteran testified that he crushed vertebrae T7 and T9 at age six and "some type of scoliosis attached to it."  He stated that he injured the lumbar area during service, twice specifying that he crushed or injured L4 and L5 during service in Vietnam when he fell down the mountain. 

In an August 2011 letter, the Veteran's private orthopedic physician, W. M., M.D., described the Veteran's long history of spinal problems as reported by the Veteran.  The Veteran stated that he broke T7 and T9 as a child and had a "second major injury" when he fell down a mountainside in Vietnam and fractured T5, T6, and T8, although he was somewhat unclear of the exact levels.  However, he did know that he sustained "multiple thoracic compression fractures during this fall."  The Veteran apparently told Dr. W. M. that his service treatment records were lost.  Dr. W. M. indicated that an MRI showed compression fractures at T4, T5, T6, T7, T8, and T9 and that only the T4 fracture was new.  

Upon review of the available service treatment records, it was not apparent to the Board in December 2011 whether all service treatment records the Veteran had identified had been obtained.  Accordingly, in compliance with the Board's directives, the AMC requested any additional clinical records from NSA DaNang; from the Naval Hospital in Yokosuka, Japan; from Andrews Air Force Base; and from St. Albans Naval Hospital.  The National Personnel Records Center (NPRC) responded in January 2012, indicating that all available service treatment records were furnished to the RO in November 1969.

The Veteran appeared for a VA thoracolumbar spine examination in March 2012.  The examiner obtained a subjective medical history from the Veteran and outlined his review of the claims file, including the specific documents mentioned in the December 2011 Remand.  The Veteran described the pre-service fall from a tree in which he sustained fractures of the T7 and T9 vertebrae.  He indicated that he wore a body cast for six months and a neck support brace that extended down the back to the waist for another six months.  He stated that he recovered and played football in high school.  He reported that he fell down a hill during the rainy season in Vietnam in February 1969, resulting in compression fractures of T5 and T6.  He also sustained a T4 compression fracture in 2010 after slipping on the ice.

Following a physical examination, the diagnosis was compression fracture of the thoracic vertebrae in 1953 and kyphoscoliosis of the dorsal spine, diagnosed in 1969.  After conducting the VA examination, but before completing the examination report, Dr. W. M. faxed private treatment records dated from March 2011 to March 2012 to the VA examiner.  Those records included a March 2011 thoracic MRI report; the impression was acute to subacute mild compression of the T4 vertebral body, mild chronic compression of T5 to T9 vertebral bodies, and kyphosis.  A March 2011 bone scan described findings related to the lumbar spine, right hip, and left forearm.  A March 2012 lab report and progress note described a vitamin D deficiency.  The March 2012 VA examiner's report reflects that he reviewed these medical records.

The examining VA physician opined that the claimed back disability clearly and unmistakably existed prior to service because the pre-service back injury was documented at enlistment and confirmed by the Veteran on subsequent subjective histories during military service.  The examiner also opined that the claimed back disability clearly and unmistakably was not aggravated beyond its natural progression by an in-service injury, event, or illness.  Supporting his conclusion, the examiner observed that the Veteran's pain increased with carrying heavy loads and a reported fall during service, and the July 1969 VA examiner had explained that with the progress of time, the Veteran had less symptoms in the posterior thoracic area, although on occasion, it was still stiff and achy.  The examiner also noted that history from the Medical Board indicated that subsequent to the Veteran's childhood injury the Veteran would have back pain with coughing and the Veteran reported to the evaluator that he would also experience pain with hiccups and bending.  The Medical Board also reported that a kyphosis had developed subsequent to the childhood back injury and, indeed, the x-rays of March 1969 and on VA examination in July 1969 revealed the kyphoscoliosis.  Such changes, the March 2012 VA examiner explained, would not have been the result of an acute injury two or seven months prior.     

The VA examiner reiterated that it did not appear that there was a permanent increase in the back condition during military service.  Instead, there was evidence that the back pain persisted intermittently and increased over time with involvement of additional T4 and T5 vertebrae, as noted on the March 2011 MRI, representing a natural progression of the disorder with the exception of T4, which may have been accelerated by the fall on the ice in 2010.  Finally, the examiner noted that the Veteran testified in August 2011 that he crushed L4 and L5 during the February 1969 fall; however, July 1969 x-rays on VA examination revealed no osseos abnormalities.

In correspondence received in August 2012, the Veteran disputed the portion of the [supplemental] statement of the case that described his hearing testimony, indicating that he was claiming an L4 and L5 crush injury.  The Veteran clarified that he was claiming a T5 and T6 spinal injury.  The Board notes that the Veteran communicated this assertion regarding a T5 and T6 injury to the March 2012 VA examiner.

The Board has considered the Veteran's contentions, but finds that service connection for residuals of a back injury with kyphoscoliosis is not warranted.  As an initial matter the Board finds that clear and unmistakable evidence demonstrates that the kyphoscoliosis existed before acceptance and enrollment.  In this regard, the service treatment records noted on entrance examination compression fracture of an unspecified number of vertebrae at age six (in 1953) prior to service, and subsequent service treatment records elaborated that the pre-service fall resulted in a collapse of several dorsal vertebral bodies and subsequent kyphosis.  

The Board also finds that clear and unmistakable evidence demonstrates that the Veteran's kyphoscoliosis was not aggravated by service.  In this regard the Board finds that the March 2012 VA examiner's medical opinion that kyphoscoliosis clearly and unmistakably existed prior to service as a result of the childhood fall without undergoing any aggravation in service was persuasive because it was supported by a review of the entire claims folder; a subjective history from the Veteran; physical examination of the Veteran; and factually accurate, fully articulated, sound reasoning for the conclusion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  The opinion was also consistent with the July 1969 VA radiologist's assessment that the current compression was due in part to incessant trauma from the kyphosis, which resulted from the initial fall from the tree.

In comparison, the August 2011 statement from W. M., M.D., is of little probative value because the statement did not specifically address whether a current back disability existed prior to service and whether it was aggravated during service.  Rather, the examiner simply relayed the history provided by the Veteran that he "broke T7 and T9 as a child" and had a "second major injury" during service when he fell down a mountainside and sustained "multiple thoracic compression fractures," possibly "T5, T6, and T8."  While the Board does not doubt that the Veteran fell down a mountainside, the Board notes that contemporaneous medical evidence does not support the contention that such a fall resulted in a "major injury."  In fact, none of the service treatment records documents reports of a "major injury" in service, and none of the x-rays of the thoracic spine during service described an acute compression fracture.  Rather, an interpretation of the February 1969 x-ray from DaNang specifically detailed an "old collapse of 4 thoracic vertebrae" (emphasis added), and the March 1969 St. Albans x-ray report identified T6, 7, 8, and 9 as the particular vertebral bodies having decreased height.  

The Board further observes that the Veteran's reports during service regarding the number of collapsed thoracic vertebral bodies from the childhood fall varied from "some," to "two," to "several," to "T7 and T9."  To the extent that Dr. W. M. may have implied that compression fractures involving T7 and T9 were aggravated during service or that other vertebral body compression fractures were incurred in service, the Board finds that these opinions are entitled to no probative value because the implied medical opinion was not supported by an articulated medical rationale.      

In addition to the medical evidence, the Board has considered the assertions that the Veteran advanced in connection with the claim on appeal.  The Board has considered the Veteran's claim that he injured or fractured two new vertebrae other than T7 and T9, which he fractured as a child, as a result of falling down a hill in February 1969.  The Board acknowledges that the Veteran is competent to describe events that he experienced during military service such as falling down a mountainside and that he is competent to describe symptoms of back pain.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, his opinion as to the diagnosis of compression fractures at particular levels of the thoracic spine is not competent medical evidence, as such question requires x-ray testing and expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Here, the competent and persuasive medical evidence demonstrates that the Veteran's kyphoscoliosis existed prior to service as a result of compression fractures after falling from a tree in childhood and that the disability was not aggravated during military service.  The Board finds the medical evidence to be of greater probative value than the Veteran's lay contentions.

Under these circumstances, the Board finds that residuals of a back injury with kyphoscoliosis clearly and unmistakably pre-existed service and clearly and unmistakably was not aggravated during active duty.  


ORDER

Service connection for residuals of a back injury with kyphoscoliosis is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


